                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     VLSI TECHNOLOGY LLC,                              Case No. 17-cv-05671-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING ADMINISTRATIVE
                                   9             v.                                        MOTION TO CONSIDER WHETHER
                                                                                           CASES ARE RELATED
                                  10     INTEL CORPORATION,
                                                                                           [Re: ECF 266]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has considered Plaintiff’s administrative motion to consider whether Intel

                                  14   Corporation v. Fortress Investment Group LLC et al, Case No. 5:19-cv-06856-EJD (an antitrust

                                  15   action) is related to the above-captioned action (a patent infringement action). ECF 266.

                                  16          The Court concludes that the cases are NOT related and therefore DENIES Plaintiff’s

                                  17   administrative motion.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 13, 2019

                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
